               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Dean A. Holcomb,                      )     C/A No.: 1:18-1321-MGL-SVH
                                       )
                   Plaintiff,          )
       vs.                             )
                                       )                ORDER
 Bryan Styrling,                       )
                                       )
                   Defendant.          )
                                       )

      Dean A. Holcomb (“Plaintiff”), proceeding pro se, filed this action on

April 3, 2018, and Defendant removed it to this court on May 14, 2018. [ECF

No. 1]. On October 4, 2018, Defendant filed a motion for summary judgment.

[ECF No. 22]. As Plaintiff is proceeding pro se, the court entered an order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him

of the importance of the motion and of the need for him to file an adequate

response by November 5, 2018. [ECF No. 23]. Plaintiff was specifically

advised that if he failed to respond adequately, Defendant’s motion may be

granted. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff failed to respond to the motion. As such, it

appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to

Defendant’s motion for summary judgment by November 20, 2018. Plaintiff is
further advised that if he fails to respond, this action will be recommended

for dismissal with prejudice for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



November 13, 2018                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
